976 F.2d 648
Jerry L. LOCKETT, et al., Plaintiffs-Appellants,v.BOARD of EDUCATION of MUSCOGEE COUNTY SCHOOL DISTRICT,GEORGIA, et al., Defendants-Appellees.
No. 92-8087.
United States Court of Appeals,Eleventh Circuit.
Nov. 2, 1992.

Tina G. Stanford, Columbus, Ga., Dennis D. Parker, New York City, for plaintiffs-appellants.
James E. Humes, II, William B. Hardegree, Joseph L. Waldrep, Columbus, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia;  J. Robert Elliott, Judge.
Before HATCHETT, EDMONDSON and BIRCH, Circuit Judges.
PER CURIAM:


1
In the light of Graves v. Walton County Bd. of Educ., 686 F.2d 1135, 1138 (5th Cir.Unit B 1982), the district court's dismissal of this school desegregation case is VACATED and the case is remanded for further proceedings because the district court and original parties treated this case from the outset as one that was, in fact, a class action, that is, a suit to benefit directly persons other than the named plaintiffs.


2
VACATED and REMANDED.